Citation Nr: 1533508	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  14-05 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel

INTRODUCTION

The Veteran served on active duty from April 1968 to October 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

In June 2014, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Veteran's paper claims file and electronic folder in Virtual VA and the Veterans Benefits Management System (VBMS) have been reviewed in conjunction with the disposition of the issue on appeal.  The Veteran's electronic folder in VBMS does not include any documents.  The electronic folder in Virtual VA includes a copy of the Board hearing transcript.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

A remand is necessary to obtain outstanding VA treatment records and for further development regarding the Veteran's naval service.

In this case, the Veteran has alleged that his diabetes mellitus was caused by exposure to Agent Orange during his service on the USS Algol.  He testified that the ship transported Agent Orange from Morehead City, North Carolina, to Fort Sherman in Panama.  See Board Hearing Transcript (Tr.) at 6.  He stated that, while offloading the ship in Panama, several drums of Agent Orange broke open and spilled onto the deck.  See Tr. at 8.  He stated that he was among the crew responsible for cleaning up the spill.  See Tr. at 9.  

First, a remand is required to obtain outstanding VA treatment records.  On his December 2010 claim, the Veteran indicated that he received treatment for diabetes mellitus at the Stephens City VA Outpatient Clinic.  During the Board hearing, he stated that he has had diabetes mellitus since December 2009; however, a current diagnosis is not of record.  Currently, the claims file only contains a copy of a July 2011 VA audiology consultation.  Therefore, pursuant to the duty to assist, all outstanding, pertinent VA and private treatment records should be obtained.  38 C.F.R. § 3.159(c)(1), (2) (2014).

Second, a remand is required to obtain any available information regarding the transport of Agent Orange on the USS Algol.  During the Board hearing, the Veteran testified that the Agent Orange spill occurred sometime between June 1968 and September 1968.  See Board Hearing Tr. at 12.  Therefore, on remand, the AOJ should take appropriate measures to obtain any existing information pertaining to this incident.

Finally, on remand, the AOJ should request that the Veteran resubmit the evidence he submitted in June 2014.  In a June 5, 2014 cover letter, the Veteran's representative indicated that he was submitting additional evidence along with a waiver of AOJ review; however, the attached evidence is not in the claims file.  

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should request that the Veteran resubmit the evidence attached to a June 5, 2014 cover letter, as this evidence is currently not of record.  

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his diabetes mellitus.  After acquiring this information and obtaining any necessary authorizations, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding and relevant VA treatment records, including from the Stephens City VA Outpatient Clinic.  

3.  The AOJ should contact the appropriate service department and/or records custodian(s), to include the Department of Defense, Department of the Navy, or Military Sealift Command, to request the ports of call, cargo manifests, bills of lading, and ship's logs, for the USS Algol during the time frame from June 1968 to September 1968.  If any records are unavailable, the claims file should be documented.

Any other efforts deemed necessary should be undertaken to determine whether the ship carried Agent Orange and a spill occurred in Panama during this time frame.

4.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.

5.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims 

remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




